Title: To George Washington from Charles Smith, 5 August 1758
From: Smith, Charles
To: Washington, George



Sir
Fort Loudoun Augt 5th 1758

I Receivd Your Favour by the Indians Which According to Your Orders I have Furnised the Carrolinia Detachment with Armes & Ammonition; Your Over Sear & myself went Yesterday to Capt. Parkins’es to see if we Could Get any Intiligence of the Remainder Part of Your Flwor which the Miller Informes me that by Your Orders Lestways Bishops that he was to Deliver to Smith the Baker 200 Wt, & to Severral Different People besids further he says that Your Waggoner at Different Times, Carryed Large Baggsfulls of Flowr Down to Your Quarter, I Can Realy Git no Further Sattisfaxtion then before but beleivs they have Actted Very Cearliss in the Matters, Your Peter smith has been Extreamely ill with the Plurycy but is some What Mended, I have Inclos’d another Small Accot that I have Paid Colo. Hite on the Accot of the Ellextion I Don’t know Weather I have Acted Prudent or not but is Paid of all Accots that was Contracted at that time which Will not amount to more than Forty Pounds; the 25 Pound You left with me, is allmost made Use of, In Paying the Miner as there was Eight Pound Due before You went away the Smiths Accot will Run Prety High in Makeing & Pointing the Orgors for the Well, I have been Oblige to Pay a Doctor for Attending the Sick in the Fort, I Should be mutch Oblige to You to Inform me, in what Manner I am to be Supplyd with Subsistance my Money being allmost out the Governor wrote Very kind to me & Desires as I will still Carry on the Building but is Never Mentioned one Word about Money, I am Dr Sir Your Freind & Very Hble Servt

Chs Smith



I have Inclosd Your News Paper & the Rest of the Gentlemens I Jest now Recevd orders from General Forbes to Deliver in an Axact [account] of all the Storse & Workeing Tools at Winchester.

